DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 2-5, 7-11, 13-14, and 16-21 are no longer rejected under 35 U.S.C. 112(b) in light of applicant’s amendment dated 16 August 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over ADACHI (US6111601) in view of THOMPSON (US4823396).
As to claim 21, ADACHI teaches a measuring arrangement for checking a rivet (Figure 1 teaches a device for checking a fastener.  Col. 6, Lines 25-27 teach the fastener can be a rivet.) for determining a rivet geometry, wherein the measuring arrangement has a tube arrangement for transporting the rivet along a transporting path (Col. 6, Lines 30-32 teach the fastener can be conveyed via a tube.  Col. 7, Lines 30-35 teach the device can be incorporated into transporting device mechanisms.  Figure 1 teaches tubes (A, B) that receive and remove the fastener.  Col. 7, Lines 1-7 teach that the Figure shows the system being used in a production environment.), which tube arrangement has a checking section and through which checking section the transporting path passes (Figure 1 teaches a checking section (on top of 26) where the rivet is transported via tubes (A, B).), in which the rivet is measured (Figure 1 teaches the checking arrangement that includes a light source (12) and a receiver (16).  Figure 1 also details the data processor (30) that processes the input data.), wherein a measuring chamber is arranged around the checking section to provide an airtight seal (Figure 1 teaches a chamber (11) where the rivet (F) and the checking section is located.  Figure 1 teaches by illustration that the housing has no air bleed holes except the input/output tubing (A, B).  Col. 7, Line 7 and Col. 8 Lines 35-36 teach the use of vacuum systems for placement and movement of the fastener.)
 ADACHI does not explicitly disclose a rivet being transported from a rivet filling station along a transporting path in the direction of a riveting machine during the 
However, THOMPSON teaches a method for checking a fastener (Figure 1, Item 28, fastener), the fastener being transported from a fastener filling station along a transporting path in the direction of a riveting machine during the operation of the fastening machine (Col. 1, Lines 40-45 disclose that the fastener (28) travels from a hopper to a machine.), wherein the fastener is measured on the transporting path for determining a fastener geometry of the fastener. (Col. 3, Lines 21-27 disclose that the device (10) is for inspecting fasteners and is inserted into a fastener feed line (14).  Col. 4, Lines 16-20 disclose the geometric parameters measured by the system.) wherein the fastener is transported from the fastener filling station in the direction of the fastening machine by a tube arrangement (Col. 1, Lines 40-45 disclose that the device is used in a fastener feed line that runs between a hopper and machine.)
One of ordinary skill would have been motivated to apply the known checking section placement technique of THOMPSON to the rivet checking method of ADACHI in order to integrate the device into existing fastener feed systems (THOMPSON, Col. 2, Lines 19-20) in order to check and compare the dimensions of fasteners to be used in an assembly operation. (THOMPSON, Col. 2, Lines 1-10)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known checking section placement technique of THOMPSON to the rivet checking method of ADACHI in order to apply a .

Response to Arguments
Applicant’s arguments, see remarks, filed 16 August 2021, with respect to the rejection of Claim 15 under 35 U.S.C. 102 have been fully considered and are persuasive.  The rejection of claim 15 has been withdrawn.
Applicant's arguments filed 16 August 2021 with respect to the 103 rejection of Claim 21 have been fully considered but they are not persuasive.
Applicant argues essentially that ADACHI fails to inherently teach the airtight seal of claim 21 on page 6 of the remarks.  Applicant states “Applicant notes that Adachi fails to state that a measuring chamber arranged around the checking section provides an airtight seal. Additionally, the cited portions of Adachi (use of vacuum systems) on page 4 of the Office Action can be provided without the claimed airtight seal. Therefore, the airtight seal is not inherent. As such, Applicant asserts that Adachi fails to teach or suggest an airtight seal.”
Examiner respectfully asserts that Figure 1 of ADACHI shows the housing having no openings other than the tube for entry and exit of the fastener (Tubing A/B). Even if the use of vacuum systems is not sufficient evidence of an airtight seal, the figures suggest by illustration that the housing is airtight via the lack of air escapes.  Additionally, the housing is cited as being made from a solid/rigid metal material (Col. 7, Lines 30-31).  A solid metal material is further 

Applicant also argues that “Adachi teaches the fasteners to be checked after they have been produced and not during transportation from the rivet filling station to the riveting machine. Specifically see Adachi at column 1, line 42 through column 2, line 25.” And thus does not teach claim 21.
Examiner respectfully asserts that ADACHI is not relied upon for the limitations regarding checking of fasteners during transportation from the rivet filling station to the riveting machine.  THOMPSON is relied upon for these limitations, and it does not appear that there are remarks regarding the 103 combination or THOMPSON specifically.

Allowable Subject Matter
Claims 1-5, 7-11, and 13-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2-5, 7-11, 13-14, and 16-20 now depend from claim 1 which was previously indicated allowable.
As to claim 15
Specifically, while the art has examples of rivet checking systems/methods where the checking station is in the rivet transport path (See THOMPSON (US4823396), ADACHI (US6111601), PEISKER (DE102007061803B3) and WOODS (US5150623)), and airtight seals around checking sections (See THOMPSON (US4823396) and ADACHI (US6111601)), yet the prior art of record does not teach or obviate the combination of the tube and the transporting path continuously pass through the checking section and wherein a measuring chamber is arranged around the checking section to provide an airtight seal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        9 September 2021